NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0190n.06

                                        Case No. 18-1826

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Apr 16, 2019
DAWN GREEN,                                         )                     DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
CITY OF SOUTHFIELD, MICHIGAN, et al.,               )       MICHIGAN
                                                    )
       Defendants-Appellants.                       )
                                                    )


       Before: GRIFFIN and DONALD, Circuit Judges; and BERTELSMAN, District Judge.*

       BERNICE BOUIE DONALD, Circuit Judge. Defendant City of Southfield, Michigan,
filed a motion to dismiss Plaintiff Dawn Green’s § 1983 claim for race and/or gender
discrimination. The district court granted Defendant’s motion and this Court affirmed. Defendants
then requested attorney’s fees with the district court in the amount of $12,550.00, pursuant to
42 U.S.C. § 1988. The district court denied the motion. Defendants now appeal.
       This Court reviews a district court’s decision to grant or deny attorney’s fees under the
abuse of discretion standard. Morrison v. Lipscomb, 877 F.2d 463, 469 (6th Cir. 1989). “A district
court abuses its discretion when it relies upon clearly erroneous findings of fact, applies the law
improperly, or uses an erroneous legal standard.” The Ne. Ohio Coal. for the Homeless v. Husted,
831 F.3d 686, 702 (6th Cir. 2016) (internal citations omitted).


*
 The Honorable William O. Bertelsman, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
Case No. 18-1826, Green v. City of Southfield, Mich., et. al


       An award of attorney’s fees may be granted at the district court’s discretion to the
prevailing party, other than the United States, in a § 1983 case. 42 U.S.C. § 1988(b). “Under
§ 1988, a civil-rights defendant may recover attorneys’ fees only if the defendant is a ‘prevailing
party’ and proves that the plaintiff’s action was ‘frivolous, unreasonable, or without foundation.’”
Hescott v. City of Saginaw, 757 F.3d 518, 529 (6th Cir. 2014) (quoting Hughes v. Rowe, 449 U.S.
5, 14 (1980)) (emphasis in original). Attorney’s fees should be assessed to the defendant only
when the court finds that the plaintiff’s “claim was groundless at the outset or that the plaintiff
continued to litigate after it clearly became so.” Smith v. Smythe-Cramer Co., 754 F.2d 180, 183
(6th Cir. 1985) (citing Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 422 (1978)).
“An award of attorney’s fees against a losing plaintiff in a civil rights action is an extreme sanction,
and must be limited to truly egregious cases of misconduct.” Jones v. Cont’l Corp., 789 F.2d 1225,
1232 (6th Cir. 1986).
       Defendants’ argument rests largely on the fact that the district court dismissed the case on
its pleadings, which, Defendants contend, shows that Green should have known that her claims
were frivolous. This amounts to impermissible “‘post hoc reasoning’ and . . . ‘hindsight logic’ of
concluding a suit is without foundation because the plaintiff ultimately does not prevail.” Smith,
754 F.2d at 183 (quoting Christiansburg Garment Co., 434 U.S. at 422). This Court recognizes
that “a plaintiff may have an entirely reasonable ground for bringing suit even when the law or
facts appear questionable or unfavorable at the outset.” Id. (citing Christiansburg Garment Co.,
434 U.S. at 422). Though Green’s claims ultimately failed, Defendants’ arguments do not show
that the district court abused its discretion in finding that the claims were not frivolous and
declining to award attorney’s fees. Accordingly, the district court’s order is AFFIRMED.




                                                 -2-